FILED
                             NOT FOR PUBLICATION                            MAR 24 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SUSANA AGUILAR-HERNANDEZ,                        No. 14-70889

               Petitioner,                       Agency No. A089-770-968

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Susana Aguilar-Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s denial of her motion to reopen removal proceedings

conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Celis-Castellano v.

Ashcroft, 298 F.3d 888, 890 (9th Cir. 2002). We deny in part and dismiss in part

the petition for review.

      The agency did not abuse its discretion in denying Aguilar-Hernandez’s

motion to reopen and rescind her removal order for failure to establish lack of

notice, where she failed to provide the immigration court with her new address

after she moved in 2011. 8 U.S.C. § 1229a(b)(5)(B) (“No written notice shall be

required under subparagraph (A) if the alien has failed to provide the address

required under section 1229(a)(1)(F) of this title.”). Accordingly, Aguilar-

Hernandez’s contention that she did not receive notice of the hearing does not

compel the finding that she established exceptional circumstances for her failure to

appear. See 8 U.S.C. § 1229a(b)(5)(C)(i); Celis-Castellano, 298 F.3d at 892

(applying a totality of the circumstances test to determine whether exceptional

circumstances were present). Her due process claim that notice was not reasonably

calculated to reach her also fails. See Popa v. Holder, 571 F.3d 890, 898 (9th Cir.

2009).

      The agency did not abuse its discretion in denying Aguilar-Hernandez’s

motion to reopen to apply for new relief, where she failed to submit any

applications for relief with supporting documentation. See 8 C.F.R.


                                          2                                      14-70889
§ 1003.23(b)(3) (“Any motion to reopen for the purpose of acting on an application

for relief must be accompanied by the appropriate application for relief and all

supporting documents.”).

      We lack jurisdiction to consider Aguilar-Hernandez’s unexhausted

contention that she is eligible for cancellation of removal. See Tijani v. Holder,

628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.

CHRISTEN, Circuit Judge, dissenting: I respectfully dissent. Petitioner filed a

timely motion to reopen and an updated address with the Department of Homeland

Security. Because the Department had actual notice of petitioner’s correct address

and the government would not have been prejudiced by reopening, I would hold

that it was an abuse of discretion to deny the motion to reopen.




                                          3                                    14-70889